Citation Nr: 0115874	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  00-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to service-connected postoperative left 
knee arthroscopy and chondroplasty with degenerative joint 
disease.  

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for status post 
left knee arthroscopy and chondroplasty with degenerative 
joint disease, currently rated 20 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), denying the veteran secondary service 
connection for a right knee disorder and entitlement to 
individual unemployability.  This determination granted the 
veteran service connection for PTSD, rated 10 percent 
disabling, effective from June 1998, and increased the 
disability evaluation for the veteran's service-connected 
left knee disorder from 10 percent to 20 percent.  In June 
2000 the RO increased the disability evaluation for the 
veteran's service-connected PTSD from 10 percent to 
30 percent, effective from June 1998.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
veteran's claims in the context of the new law, nor has the 
veteran had an opportunity to prosecute his claims in that 
context.  In this regard, the Board notes that the RO 
concluded that the claim for service connection for a right 
knee disability secondary to the left knee disability was not 
well grounded.  Consequently, a remand to address this 
determination as well as those matters discussed below will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The veteran is seeking an increase in the evaluations for his 
service-connected PTSD and left knee disorder, entitlement to 
individual unemployability based on his service-connected 
disabilities and secondary service connection for a right 
knee disorder.  With respect to his service-connected 
disabilities, he essentially contends that they are more 
disabling than currently evaluated and also that the 
combination of these disabilities prevent him from returning 
to work.  

A preliminary review of the veteran's claims file reveals 
that the veteran was awarded Social Security Administration 
disability benefits beginning in January 1999.  The United 
States United States Court of Appeals for Veterans Claims 
(Court) in Masors v. Derwinski, 2 Vet. App. 181 (1992) and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) held that VA 
must obtain a Social Security decision granting disability 
benefits and the medical records upon which such a decision 
was based when VA has knowledge of the existence of such 
records.  In this case, the Social Security Administration 
awarded the veteran Social Security disability benefits from 
January 1999; however, it is unclear whether all of the 
records underlying that decision have been associated with 
the veteran's claims file.  Accordingly, efforts must be 
undertaken to identify and obtain all relevant records 
associated with this determination.  

Furthermore, statements from the veteran on his VA PTSD 
examination in April 2000 revealed that he is followed on a 
regular basis at the Jersey City Vet Center PTSD Clinic.  
However, VA outpatient treatment records currently on file 
are primarily related to treatment provided to the veteran by 
a VA psychological pain consultation clinic for his 
complaints of knee pain.  Additional records pertaining to 
the veteran's treatment, to include records of his 
participation in group therapy for his PTSD, if any, must be 
obtained for association with his claims file.  

On VA examination in April 2000, the examiner noted the 
veteran's employment history and reported conflicts with 
supervisors prior to his retirement in November 1998.  
Subsequent to a mental status examination the veteran's 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, which is compatible with a finding that the 
veteran's PTSD produces serious impairment in social, 
occupational, or school functioning.  However, virtually none 
of the specific clinical findings required by the general 
rating formula for mental disorders under the new rating 
criteria, which became effective on November 7, 1996, were 
reported on this examination.  As such, the Board believes 
that additional medical development is necessary in an effort 
to ensure a complete record upon which to evaluate the 
severity of the veteran's PTSD.

Furthermore, with respect to the claim based upon 
unemployability, the record does not reflect any medical 
evidence which specifically addresses the veteran's 
employment status relative to his service-connected 
disabilities.  Such an opinion would be helpful in 
determining entitlement to the benefit sought.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 
7 Vet. App. 229 (1994).  

Additionally, while the VA examiner in April 2000 noted 
during examination of the left knee that there was full 
painless range of motion of this joint, he did not offer any 
opinion as to the extent to which the veteran may experience 
additional functional loss with repeated use and/or during 
flare-ups of pain.  These findings would be helpful in 
assessing the overall severity of the veteran's left knee 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) (directing that, in 
evaluating a musculoskeletal disability, VA should consider, 
in addition to the applicable rating criteria, the extent of 
functional loss due to pain, weakness, fatigability, and 
incoordination, to include with repeated use and/or during 
flare-ups).  

In view of the recent change in the law noted above and VA's 
heightened obligation to obtain additional medical 
development where needed to make a decision, the Board 
concludes that the veteran should undergo further medical 
examination, with appropriate findings and opinions, to 
ensure a complete and current record upon which to evaluate 
the severity of the disabilities at issue.  The Board also 
believes that an opinion should be sought regarding the 
relationship between any current right knee disability and 
the service-connected left knee disorder, as alleged by the 
veteran.  Finally, the Board seeks an opinion regarding the 
impact of the veteran's service-connected disabilities upon 
his employability.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The veteran should be contacted and 
requested to furnish the full names 
and addresses of all health care 
providers who have treated him for his 
PTSD and bilateral knee disorders so 
that records not already within the 
claims folder may be obtained.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms governing his 
consent for the release to VA of all 
records of any such treatment listed 
by the veteran.  These records should 
include evaluation and treatment 
provided to him at the VA Community 
Clinic/Vet Center in Jersey City, New 
Jersey.  All records obtained must be 
associated with the claims file.  

2. The RO should contact the Social 
Security Administration and request a 
copy of any formal decision made 
relative to the veteran's claim for 
benefits with that agency together 
with photocopies of all medical 
records used in making that 
determination.  All records obtained 
should be associated with the claims 
file.  

3. After all available records have been 
received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo 
psychiatric examination to obtain an 
assessment as to the full nature and 
severity of his service-connected 
PTSD.  The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to and 
be reviewed by each physician 
designated to examine the appellant.  
All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
Regarding the latter, the examiner 
should specifically render findings 
with respect to the existence and 
extent of memory loss; depressed mood; 
anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) score, and an explanation of 
what the score means.  The examiner 
should also provide an assessment as 
to the impact of the veteran's 
service-connected disability on his 
ability to obtain and retain 
substantially gainful employment. All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4. The veteran should also be afforded a 
VA examination to determine the 
current nature and severity of his 
service-connected left knee disorder.  
All clinical findings should be 
reported in detail.  The examiner must 
review the claims folder and a copy of 
this REMAND in connection with the 
examination and state in the 
examination report that the review has 
been accomplished.  Range of motion 
should be reported in degrees and in 
all planes.  The examiner should 
indicate whether the left knee 
demonstrates any pain when undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement.  See DeLuca, supra.  The 
examiner should comment, if 
appropriate, as to whether the left 
knee exhibits subluxation and/or 
instability, and if so, whether such 
subluxation or instability is less 
than slight, slight, moderate, or 
severe in degree.  The examiner should 
also indicate the effect of any 
impairment of the veteran's left knee 
on his ordinary activity, particularly 
his ability to work.  The examiner is 
further requested to identify any 
right knee pathology and provide an 
opinion as to whether it is as likely 
as not that the right knee disorder, 
if present, is related to the service-
connected left knee disorder.

5. Upon completion of the requested 
development of the record and after 
ensuring full compliance with the 
VCAA, the RO should again consider the 
veteran's claims.  If the appellant 
fails to report for any scheduled 
examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655, 
as appropriate.  If action taken 
remains adverse to the veteran, in any 
way, an appropriate supplemental 
statement of the case should be sent 
to him and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement 
of the case before the file is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



